In an action by a passenger in a motor vehicle to recover damages for personal injuries sustained by reason of the alleged negligent operation of another motor vehicle by defendant Mullally, said *665defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County, dated May 31, 1961, as granted the motion of plaintiff Rose De Santi to amend her complaint by increasing the amount demanded from $35,000 to $150,000. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Beldoek, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.